[Cite as State v. Cheek, 2020-Ohio-6797.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 8-20-12

        v.

NICHOLAS CHEEK,                                           OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 19 04 0123

                                      Judgment Affirmed

                          Date of Decision:   December 21, 2020




APPEARANCES:

        Eric J. Allen for Appellant

        Sarah J. Warren for Appellee
Case No. 8-20-12


SHAW, P.J.

        {¶1} Defendant-appellant, Nicholas Cheek (“Cheek”), brings this appeal

from the April 8, 2020, judgment of the Logan County Common Pleas Court

sentencing him to 12 months in prison after Cheek pled guilty to, and was convicted

of, Attempted Domestic Violence in violation of R.C. 2923.02 and 2919.25(A), a

felony of the fifth degree. On appeal, Cheek argues that the trial court erred in its

calculation of the jail-time credit he received.

                                             Background

        {¶2} On April 9, 2019, Cheek was indicted for two counts of Domestic

Violence in violation of R.C. 2919.25(A)/(D)(4), both felonies of the third degree

due to Cheek having two prior domestic violence convictions, and Failure to Provide

Notice of Change of Address in violation of R.C. 2950.05(F)(1), a felony of the

fourth degree.1 Cheek pled not guilty to the charges; however, before the case

proceeded to trial, the State moved to dismiss the indictment against Cheek and the

trial court granted that motion to dismiss on August 19, 2019.

        {¶3} A new indictment was filed against Cheek on November 13, 2019,

charging Cheek with two counts of Domestic Violence in violation of R.C.

2919.25(A)/(D)(4), both felonies of the third degree due to Cheek having two prior




1
 The Bill of Particulars indicated that Cheek’s registration requirement stemmed from a 2006 conviction in
Champaign County for Unlawful Sexual Conduct with a Minor.

                                                   -2-
Case No. 8-20-12


Domestic Violence convictions, and Felonious Assault in violation of R.C.

2903.11(A)(1), a felony of the second degree.

       {¶4} On March 2, 2020, a change-of-plea hearing was held wherein Cheek

agreed to plead guilty to the amended charge of Attempted Domestic Violence in

violation of R.C. 2923.02, and 2919.25(A), a felony of the fifth degree, and in

exchange the State agreed to dismiss the remaining charges against him. The

agreement was reduced to writing and signed by Cheek and his attorney. The trial

court conducted a Crim.R. 11 dialogue with Cheek and determined that his plea was

knowing, intelligent, and voluntary. Cheek’s plea was accepted, and he was found

guilty of the amended charge of Attempted Domestic Violence.

       {¶5} On April 7, 2020, a sentencing hearing was held wherein Cheek was

ordered to serve 12 months in prison. He was given credit for 106 days of

incarceration “as of this hearing date, along with future custody days while

Defendant awaits transportation to the appropriate state institution.” (Doc. No.

134). A judgment entry memorializing Cheek’s sentence was filed the next day. It

is from this judgment that Cheek appeals, asserting the following assignment of

error for our review.

                              Assignment of Error
       The trial court erred in calculating appellant’s jail time credit.




                                       -3-
Case No. 8-20-12


       {¶6} In his assignment of error, Cheek argues that the trial court erred in

calculating his jail-time credit. More specifically, he contends he was given 106

days of jail-time credit, but the actual amount he should have received was 150 days.

       {¶7} Although the State did not file a cross-appeal, the State contends that

Cheek actually received too much jail-time credit. The State argues that the

appropriate calculation was 91 days. Nevertheless, the State seems to concede that

even though it feels the jail-time credit calculation is wrong, Cheek should receive

the benefit of the extra 15 days credit he was given at sentencing. However, the

State is adamant that any credit beyond 106 days would be inappropriate and

inequitable in this matter.

                                      Analysis

       {¶8} Revised Code 2929.19(B)(2)(g)(i) requires that when a trial court

determines at sentencing that a prison term is necessary or required, it must

       Determine, notify the offender of, and include in the sentencing
       entry the total number of days, including the sentencing date but
       excluding conveyance time, that the offender has been confined
       for any reason arising out of the offense for which the offender is
       being sentenced and by which the department of rehabilitation
       and correction must reduce the definite prison term imposed on
       the offender as the offender’s stated prison term * * *
       under section 2967.191 of the Revised Code. The court’s
       calculation shall not include the number of days, if any, that the
       offender served in the custody of the department of rehabilitation
       and correction arising out of any prior offense for which the
       prisoner was convicted and sentenced.

(Emphasis added.)

                                         -4-
Case No. 8-20-12


       {¶9} Importantly, R.C. 2929.19(B)(2)(g)(iii) provides the sentencing court

“continuing jurisdiction to correct any error” when calculating jail-time credit.

Despite this continuing jurisdiction, Cheek elected to file a direct appeal to

challenge his jail-time credit, limiting our review to what had already been placed

in the record at the time of sentencing regarding jail-time credit.

       {¶10} There was a discussion regarding jail-time credit at the sentencing

hearing. The State pointed out that the author of the pre-sentence investigation

stated that Cheek was entitled to 121 days of credit. The State disputed this amount,

arguing that Cheek should not have received credit for any incarceration from

August 14, 2019, to August 28, 2019, because the original indictment against Cheek

had been dismissed during at that time. Thus the State argued that Cheek was being

held on other charges for those 15 days. The State argued at the sentencing hearing

that the appropriate amount of days of jail-time credit was thus 106.

       {¶11} When Cheek personally made a statement at the sentencing hearing,

he argued that he had “like 288 days of jail time credit in now,” essentially disputing

both the numbers of the pre-sentence investigator, and the State. (Tr. at 24). After

reviewing the matter, the trial court found that “the correct figure should be 106

days.” (Id. at 25).

       {¶12} Cheek now argues on appeal that the appropriate number of jail-time

credit days was 150. The bulk of the dispute between the parties appears to be


                                         -5-
Case No. 8-20-12


regarding whether Cheek was entitled to days of credit in this case for any time he

was held during April of 2019 and June of 2019. Cheek contends in his brief to this

court that he should get credit for being incarcerated from “April 9 until June 14,

2019.” (Appt.’s Br. at 4). He contends that this amounts to 66 days for which he

should have received jail-time credit.

       {¶13} By contrast, the State argues that during those same months in 2019,

Cheek was being held on another charge in another county, and that Cheek was only

transported to Logan County and held there on the case sub judice on April 25, 2019.

Thus the State argues that during the months of April and June of 2019, Cheek was

only entitled to 1 day of credit in this case.

       {¶14} After reviewing the record, we agree with the State. The record

reflects that during April and June of 2019, Cheek was being held on a case from

Champaign County. Around the time that Cheek was indicted in this case originally,

he was separately indicted in Champaign County for Failure to Provide Notice of

Change of Address and he was convicted of that fourth degree felony offense in

Champaign County on June 14, 2019. The trial court reviewed the judgment entry

from Champaign County when Cheek was sentenced in this matter.              In that

Champaign County sentencing entry, Cheek was sentenced to serve ten months in

prison, with credit for 72 days served, specifically from “April 3, 2019 to June 14,

2019.” Thus during the April 2019 and June 2019 dates that Cheek now wishes to


                                           -6-
Case No. 8-20-12


claim jail-time credit for, he was serving time on another offense from another

county. Cheek is not entitled to jail-time credit in this case for those days spent

incarcerated on another charge pursuant to R.C. 2929.19(B)(2)(g)(i). See also State

v. Thomas, 3d Dist. Marion No. 9-16-41, 2017-Ohio-607.

       {¶15} Based on the record before us, we cannot find that Cheek is entitled to

extra days of jail-time credit. Therefore, Cheek’s assignment of error is overruled.

                                    Conclusion

       {¶16} For the foregoing reasons, Cheek’s assignment of error is overruled

and the judgment of the Logan County Common Pleas Court is affirmed.

                                                               Judgment Affirmed

WILLAMOWSKI and ZIMMERMAN, J.J., concur.

/jlr




                                        -7-